DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species SEQ ID No. 1 and 2 in the reply filed on 1/3/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 20-40 are pending.  Claims 1-19 have been cancelled.
Claims 22-24, 30-35 are withdrawn as being drawn to nonelected species.
An action on the merits for claims 20-21, 25-29, and 36-40 is set forth below. 

Improper Markush
Claims 20-21, 25-29, and 36-40 are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine.   (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166).    	
This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719–20 (CCPA 1980).  A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use.  Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent.  See MPEP § 803.02.

 	The recited alternative species in the groups set forth here do not share a single structural similarity, as each method relies on detection of different sequences.  Each sequence that could be detected is itself located in a separate region of the genome and has its own structure.  The flanking nucleotides comprising each sequence have a unique sequence relative to the others- they are not structurally the same when you consider the sequence required to identify one gene relative to another gene.  The markers recited in the instant claims, and the methods which detect them, do not share a single structural similarity since each consists of a different nucleotide that occurs at a different location on the chromosome.  The only structural similarity present is that all detected positions are part of nucleic acid molecules.  The fact that the markers comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being correlated with prognosis of ovarian cancer.  Accordingly, while the different genes are asserted to have the property of being indicative bladder cancer, they do not share a single structural similarity.  Further the property is not of its very nature as one could not select these combinations based upon this nature. 
 	Following this analysis, the claims are rejected as containing an improper Markush grouping.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-21, 25-29, and 36-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a method of diagnosing bladder cancer, risk stratification, staging and classifying bladder cancer based upon the detection of CpGs, levels or relative numbers in any biological sample from any species.  Further the claims are drawn to hypermethylation of any CpG, detection of CpG, levels or relative numbers of CpG in SEQ ID No. 1-2 which would include any number of CpG sites within these sequences. 
The claims are drawn to a very large genus of examining CpG levels, amounts, detection of any samples from any type of individual to diagnosing bladder cancer, risk stratification, staging and classifying bladder cancer. Based upon the description in the specification although the skilled artisan could readily use a methylation analysis, the artisan would first need to determine if it functionally detectable of diagnosing bladder cancer, risk stratification, staging and classifying bladder cancer  in the samples from any of the different species for any number of CpGs in SEQ ID No. 1-2 as such the specification has not provided written support for the structures with the recited functionality.   

	Further, the art does not provide guidance to sufficiently describe relevant identifying characteristics or functional attributes that would distinguish different members of the claimed genus. In the instant case it is not clear that the functionality of bladder cancer can be extrapolated to non-human individuals or in any sample type based upon CpG sites in SEQ ID No 1-2 particular sample from a specific species.  This finding is supported by Feng (PNAS 2010 Vol 107 No 19 pages 8689-8694). Specifically, Feng teaches that although DNA methylation likely has a conserved role in gene silencing, the levels and patterns of DNA methylation appear to vary drastically among different organisms (abstract).  
Herein the claims are drawn to any type of sample in any subject however, there is no written support that CpG methylation detection or levels would between the different types of samples and species would be functionally the same. 
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that "Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed." (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.)   In the instant case, the specification fails to teach the necessary common attributes or features of the transcripts consistently detected across array platforms in view of the species disclosed.  As such, one of skill in the art would not recognize that applicant was in possession of the genus of markers, encompassed by the broadly claimed invention.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-21, 25-29, and 36-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for detection of SEQ ID No. 1-2, does not reasonably provide enablement for diagnosing bladder cancer, prediction, treatment monitoring, prognosis or otherwise evaluation of bladder cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The breadth of the claims 
The claims are drawn to a method of diagnosing, staging, classifying bladder cancer comprising detection of amount or level or stratification of CpG in SEQ ID No. 1 and 2.  The claims encompass in any sample from any species based upon determining any level, amount, stratification of CPG in SEQ ID No. 1-2.  
Nature of the Invention

Guidance in the Specification and Working Examples
The specification does not define the term “subject” to limit it to a particular species type and therefore the claims can encompass any mammalian species including, for example, gorillas, platypuses, and dogs.  The art (Feng et al) discussed below teaches that CpG levels between species are distinct to the species.  As such a correlation observed in one species would not be directly extrapolated to any other species.  Herein in the instant case, the data provided by the specification is based upon the analysis of human subjects.  The specification provides no guidance that the same genetic associations would be observable in any other species.  Furthermore as discussed by Cobb et al (see below) levels between samples differ and that correlations therefore between samples are not predictable.
Examples 1-6 provide methods of methylation detection using particular primers and probes.  Example 7-8 discloses 22 methylated regions was detected for DNA from bladder cancer cell lines and 16 bladder cancer tissues.  Example 9 provides that urine samples were detected.  Example 11 provides that the data was compared and contrasted for model analysis.  The specification asserts that there is a model of diagnosis, and stages and grades (p 50-54), however, these are specific determination of particular data and particular samples, species and methylated regions.  These do not provide for diagnosis, stages or grades based upon any levels or amounts in any CpG region of SEQ ID No. 1-2.
As the art shows below, association between phenotypes and 
The unpredictability of the art and the state of the prior art
The art of Cobb et al (Crit Care Med 2002 Vol. 30 p. 2711) teaches the unpredictability in analysis of gene expression in spleen and liver sample from septic mice. Notably, the reference teaches that, when compared to a non-septic sample, the relevant expression profiles of the septic mouse spleen and the septic mouse liver contain different nucleic acids at different levels (Table 1; p.2714, middle col., lns.2-8).   As such the art teaches that expression levels of the same nucleic acids in different tissue samples differ.  Therefore the art indicates that an association of expression level to a disease in one sample would not be correlative to an association to any other sample type.  
Further, the art does not provide guidance to sufficiently describe relevant identifying characteristics or functional attributes that would distinguish different members of the claimed genus. In the instant case it is not clear that the functionality of bladder cancer can be extrapolated to non-human individuals or in any sample type based upon CpG sites in SEQ ID No 1-2 particular sample from a specific species.  This finding is supported by Feng (PNAS 2010 Vol 107 No 19 pages 8689-8694). Specifically, Feng teaches that although DNA methylation likely has a conserved role in gene silencing, the levels and patterns of DNA methylation appear to vary drastically among different organisms (abstract).  
Level of Skill in the Art
	The level of skill in the art is deemed to be high.
Quantity of Experimentation and Conclusion
	The quantity of experimentation in this area would be extremely large since there is significant number of parameters that would have to be studied.  The claims are drawn the association of any level or detection of amount of CpG of SEQ ID No. 1 to diagnose, stratify, stage, or classifying bladder cancer in any sample from any species. 
 	To practice the invention as broadly as it is claimed, the skilled artisan would have to determine associations of any level or amount of CpG in SEQ ID No. 1-2 in numerous sample types in a large 
The skilled artisan would need to perform undue experimentation to determine such an association as the specification has not provided guidance that these associations are predictable.   Therefore to use the invention as presented would require a large amount of inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.   
The art indicates that expression levels are further species and sample specific (Cobb et al. and Feng et al).  As such the breadth of the claims towards any sample or any mammalian subject would require a large amount of inventive effort without a guarantee of success as the art teaches that even if an association between expression level and a diagnosis could be determined this association would be species and sample specific.  
Therefore the method as claimed would require a large amount of inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.  Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the negative teachings in the art, and the lack of guidance provided in the specification balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21, 25-29  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20-21, 25-29 are indefinite over the preamble of “diagnosing of bladder cancer” in claim 20.  In particular the steps of the claims are drawn to detecting at least 2 CpGs, and as such it is not clear if the only requirement for diagnosis is detection of the CpGs or if the claims require an additional step to determine diagnosis.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-21, 25-29, and 36-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation without significantly more. The claim(s) recite(s) a judicial exception of correlation of detection of CpGs and bladder cancer. This judicial exception is not integrated into a practical application because the claims require steps of assaying naturally occurring DNA with well-known bisulfite methodologies.  The detection does not provide a step to integrate the judicial exception.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not integrate the judicial exception to steps that are not considered routine and conventional steps. 
These judicial exceptions are not integrated into a practical application because the claims only recite the natural correlation, wherein the step of detecting does not integrate the judicial expectation.  The claim(s) does/do not include additional elements 
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, a   natural phenomenon.
The correlation of correlation bladder cancer and hypermethylation of CpG sites is considered a natural correlation.  The step of detecting in the sample are considered a routine and conventional step as discussed below.   
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the steps require only routine and convention steps and does not integrate the judicial exception to a practical application.  
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No as the claims do not require any elements that integrate the judicial exception.  
The steps that are not considered judicial expectations are detecting in DNA at least 2 CpGs in SEQ ID No. 1-2.  Further for claims 36-40, the claims comprises further steps of using bisulfite methodology and stratification of data.  These are considered 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE D SALMON/             Primary Examiner, Art Unit 1634